



EXHIBIT 10.41
THIRD AMENDMENT TO
PROPERTY MANAGEMENT AND LEASING AGREEMENT
THIS THIRD AMENDMENT TO PROPERTY MANAGEMENT AND LEASING AGREEMENT (this
“Amendment”), is made and entered into as of February 27, 2019, by and among
GLOBAL NET LEASE, INC., a Maryland corporation (the “Company”), GLOBAL NET LEASE
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “OP”), and
GLOBAL NET LEASE PROPERTIES, LLC, a Delaware limited liability company (the
“Manager”).


WHEREAS the parties hereto entered into that certain (i) Property Management and
Leasing Agreement, dated as of April 20, 2012, (ii) First Amendment to Property
Management and Leasing Agreement, dated as of October 27, 2017 and (iii) Second
Amendment to Property Management and Leasing Agreement, dated as of February 27,
2018 (collectively, the “Agreement”); and


WHEREAS, the parties wish to amend the Agreement as provided herein.


NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree to amend the Agreement as follows:




1.
Amendment to Section 6.1(a). Section 6.1(a) of the Agreement is hereby deleted
and replaced in its entirety with the following:



“February 28, 2020; provided, however, this Management Agreement will be
automatically extended for an unlimited number of successive one year terms at
the end of each year unless any party hereto gives written notice to the other
parties of its intention to terminate this Management Agreement, which
termination will be effective upon the date set forth in the notice, which in no
event may be sooner than twelve (12) months following the date of delivery of
such notice;”


2.
Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Any capitalized term used in
this Amendment and not otherwise defined herein, shall have the meaning ascribed
to such term in the Agreement. This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Amendment which are transmitted by electronically shall be valid for all
purposes, however any party shall deliver an original signature of this
Amendment to the other party upon request.



[SIGNATURE PAGE FOLLOWS]


1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Property Management and Leasing Agreement as of the day and year first set forth
above.
GLOBAL NET LEASE, INC.


By:
/s/ James L. Nelson
Name: James L. Nelson
Title: Chief Executive Officer and President



GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.
By:
Global Net Lease, Inc.,
its General Partner



By:
/s/ James L. Nelson
Name: James L. Nelson
Title: Chief Executive Officer and President



GLOBAL NET LEASE PROPERTIES, LLC




By:
/s/ Michael Anderson
Name: Michael Anderson
Title: Authorized Signatory







[Signature Page to Third Amendment to Property Management and Leasing Agreement]